      Case 1:20-cv-00715-MAD-DJS Document 8 Filed 07/31/20 Page 1 of 12




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

MICHELE GRAY and on behalf of M.G., minor,

                                   Plaintiffs,
              -v-                                                    1:20-CV-715
                                                                      (MAD/DJS)
AMAZON and GIOKFINE,

                                   Defendants.


APPEARANCES:                                            OF COUNSEL:

MICHELE GRAY
Plaintiff, Pro Se
165A Vandenburgh Place
Troy, NY 12180

DANIEL J. STEWART
United States Magistrate Judge

                    REPORT-RECOMMENDATION and ORDER

       The Clerk has sent to the Court a pro se Complaint filed by Michele Gray. Dkt.

No. 1. Plaintiff has not paid the filing fee, but instead submitted a Motion to Proceed in

Forma Pauperis (IFP). Dkt. No. 2. By separate Order, this Court granted Plaintiff’s

Application to proceed IFP. Now, in accordance with 28 U.S.C. § 1915(e), the Court will

sua sponte review the sufficiency of the Complaint.

                                    I. DISCUSSION

                              A. Pleading Requirements

       Section 1915(e) of Title 28 of the United States Code directs that, when a plaintiff

seeks to proceed in forma pauperis, “the court shall dismiss the case at any time if the
      Case 1:20-cv-00715-MAD-DJS Document 8 Filed 07/31/20 Page 2 of 12




court determines that . . . the action or appeal (i) is frivolous or malicious; (ii) fails to state

a claim on which relief may be granted; or (iii) seeks monetary relief against a defendant

who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). Thus, it is a court’s

responsibility to determine that a plaintiff may properly maintain his complaint before

permitting him to proceed further with his action.

       In reviewing a pro se complaint, this Court has a duty to show liberality toward

pro se litigants, see Nance v. Kelly, 912 F.2d 605, 606 (2d Cir. 1990), and should exercise

“extreme caution . . . in ordering sua sponte dismissal of a pro se complaint before the

adverse party has been served and both parties (but particularly the plaintiff) have had an

opportunity to respond.” Anderson v. Coughlin, 700 F.2d 37, 41 (2d Cir. 1983) (emphasis

in original) (citations omitted). Therefore, a court should not dismiss a complaint if the

plaintiff has stated “enough facts to state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. at 556). Although the

court should construe the factual allegations in the light most favorable to the plaintiff,

“the tenet that a court must accept as true all of the allegations contained in a complaint

is inapplicable to legal conclusions.” Id. “Threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice.” Id. (citing Bell Atl.

                                                2
      Case 1:20-cv-00715-MAD-DJS Document 8 Filed 07/31/20 Page 3 of 12




Corp. v. Twombly, 550 U.S. at 555). “[W]here the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the complaint has alleged –

but it has not ‘show[n]’–‘that the pleader is entitled to relief.’” Id. at 679 (quoting FED.

R. CIV. P. 8(a)(2)). A pleading that only “tenders naked assertions devoid of further

factual enhancement” will not suffice. Id. at 678 (further citing Bell Atl. Corp. v.

Twombly, 550 U.S. at 555, for the proposition that Federal Rule of Civil Procedure 8

“demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation”).

Allegations that “are so vague as to fail to give the defendants adequate notice of the

claims against them” are subject to dismissal. Sheehy v. Brown, 335 Fed. Appx. 102, 104

(2d Cir. 2009).

       Furthermore, a court’s initial review of a complaint under § 1915(e) must

encompass the applicable standards of the Federal Rules of Civil Procedure. Rule 8 of

the Federal Rules of Civil Procedure provides that a pleading must contain:

       (1) a short and plain statement of the grounds for the court’s jurisdiction
       ...;
       (2) a short and plain statement of the claim showing that the pleader is
       entitled to relief; and
       (3) a demand for the relief sought, which may include relief in the
       alternative or different types of relief.

FED. R. CIV. P. 8(a). The purpose of Rule 8 “is to give fair notice of the claim being

asserted so as to permit the adverse party the opportunity to file a responsive answer [and]

prepare an adequate defense.” Hudson v. Artuz, 1998 WL 832708, at *1 (S.D.N.Y. Nov.



                                             3
      Case 1:20-cv-00715-MAD-DJS Document 8 Filed 07/31/20 Page 4 of 12




30, 1998) (quoting Powell v. Marine Midland Bank, 162 F.R.D. 15, 16 (N.D.N.Y. 1995)).

Moreover, Rule 10 of the Federal Rules of Civil Procedure provides, in part:

       (b) Paragraphs; Separate Statements. A party must state its claims or
       defenses in numbered paragraphs, each limited as far as practicable to a
       single set of circumstances. A later pleading may refer by number to a
       paragraph in an earlier pleading. If doing so would promote clarity, each
       claim founded on a separate transaction or occurrence – and each defense
       other than a denial – must be stated in a separate count or defense.

FED. R. CIV. P. 10(b).     The purpose of Rule 10 is to “provide an easy mode of

identification for referring to a particular paragraph in a prior pleading[.]” Sandler v.

Capanna, 1992 WL 392597, at *3 (E.D. Pa. Dec. 17, 1992) (citing 5 C. Wright & A.

Miller, Federal Practice and Procedure, § 1323 at 735 (1990)).

       A complaint that fails to comply with these Rules “presents far too heavy a burden

in terms of defendants’ duty to shape a comprehensive defense and provides no

meaningful basis for the Court to assess the sufficiency of [the plaintiff’s] claims,” and

may properly be dismissed by the court. Gonzales v. Wing, 167 F.R.D. 352, 355

(N.D.N.Y. 1996). “Dismissal, however, is usually reserved for those cases in which the

complaint is so confused, ambiguous, vague, or otherwise unintelligible that its true

substance, if any, is well disguised.” Hudson v. Artuz, 1998 WL 832708, at *2 (internal

quotation marks omitted). In those cases in which the court dismisses a pro se complaint

for failure to comply with these Rules, it should afford the plaintiff leave to amend the

complaint to state a claim that is on its face nonfrivolous. See Simmons v. Abruzzo, 49

F.3d 83, 86-87 (2d Cir. 1995).
                                            4
        Case 1:20-cv-00715-MAD-DJS Document 8 Filed 07/31/20 Page 5 of 12




                        B. Allegations Contained in Plaintiff’s Complaint

         In the present Complaint, Plaintiff alleges that when her local markets were out of

toilet paper during the COVID-19 pandemic, she ordered toilet paper online from

Defendants, on March 20, 2020. Dkt. No. 1, Compl., p. 1. She alleges that she suffered

discomfort, and upon going to urgent care for treatment discovered that she has an

infection. Id. at pp. 1-2. Plaintiff alleges that she has called and e-mailed Defendant

Giokfine, but has received no response; she has received no response from Defendant

Amazon either. Id. at p. 2. Plaintiff alleges that there was a manufacturing defect and

brings a products liability claim against Defendants, alleging that Defendants should be

held strictly liable. Id. at pp. 2-4 & 13. She appears to allege that Defendant Giokfine

was a third-party seller, and that she bought the products through Defendant Amazon. Id.

at pp. 6-8. She seeks compensatory damages and punitive damages. Id. at p. 13. 1

                                    C. Analysis of Plaintiff’s Claims

                                 1. Jurisdiction Over Plaintiff’s Claims

         Initially, Plaintiff is suing two private companies 2 for tort 3 in federal court. As

such, she must plead diversity. “Federal courts have an independent obligation to

1
  Plaintiff has filed a separate products liability complaint against Poland Spring. Civ. No. 1:20-cv-713. In both the
present matter and that action, Plaintiff has attached the same photo of a prescription that she took as a result of her
alleged injuries. The Court notes that these matters may be related.
2
 The Complaint references the Federal Tort Claims Act; however, that statute only authorizes actions against the
United States, which is not a defendant in this action. See 28 U.S.C. § 1346(b); Arias-Rios v. United States Postal
Serv., 2008 WL 11420060, at *4 (E.D.N.Y. July 9, 2008) (citations omitted).
3
 The Complaint also cites various federal laws and regulations, but does not make clear in what way they pertain to
Plaintiff’s claims, or whether she intends to assert causes of action based on those statutes.
                                                           5
      Case 1:20-cv-00715-MAD-DJS Document 8 Filed 07/31/20 Page 6 of 12




determine whether subject-matter jurisdiction exists, even in the absence of a challenge

from any party.” Bey v. Jones, 2019 WL 2028703 at *1 (E.D.N.Y. May 8, 2019) (quoting

Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006)). In order for the Court to have

jurisdiction over the matter, there must either be federal question jurisdiction or diversity

jurisdiction. 28 U.S.C. §§ 1331 & 1332. Federal question jurisdiction arises in an action

“arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

The Complaint does not appear to assert claims that would give this Court federal

question jurisdiction. Diversity jurisdiction exists where the amount in controversy

exceeds $75,000 and the matter is between

       (1) citizens of different States; (2) citizens of a State and citizens or subjects
       of a foreign state, except that the district courts shall not have original
       jurisdiction under this subsection of an action between citizens of a State
       and citizens or subjects of a foreign state who are lawfully admitted for
       permanent residence in the United States and are domiciled in the same
       State; (3) citizens of different States and in which citizens or subjects of a
       foreign state are additional parties; and (4) a foreign state, defined in section
       1603(a) of this title, as plaintiff and citizens of a State or of different States.

28 U.S.C. § 1332(a). The Complaint does not properly plead diversity jurisdiction; in

particular, Plaintiff does not plead the citizenship of Defendants. Indeed, the Complaint

concedes she does not know the address for Defendant Giokfine. Compl. at p. 2. As

such, the Court has no basis to assume jurisdiction over this case, and recommends that

the action be dismissed.

       “Ordinarily, a court should not dismiss a complaint filed by a pro se litigant

without granting leave to amend at least once ‘when a liberal reading of the complaint
                                               6
      Case 1:20-cv-00715-MAD-DJS Document 8 Filed 07/31/20 Page 7 of 12




gives any indication that a valid claim might be stated.’” Bruce v. Tompkins Cty. Dep’t

of Soc. Servs. ex rel. Kephart, 2015 WL 151029, at *4 (N.D.N.Y. Jan. 7, 2015) (quoting

Branum v. Clark, 927 F.2d 698, 704-05 (2d Cir. 1991)). The Court recommends that

Plaintiff be given the opportunity to amend her Complaint, as it is possible a claim may

be stated with better pleading.

                     2. The Status of M.G. as a Plaintiff in this Case

       M.G., a minor, is listed on the Complaint as a Plaintiff as well as on the Civil Cover

Sheet. Compl. and Dkt. No. 1-1, Civil Cover Sheet. Initially, no allegations relating to

M.G. appear in the Complaint. The Court therefore recommends that M.G. be dismissed

from this lawsuit.

       In addition, Plaintiff may not bring this suit on behalf of a minor. While a litigant

in federal court has the right to act as his or her own counsel, “[a] person who has not

been admitted to the practice of law may not represent anybody other than himself.”

Guest v. Hansen, 603 F.3d 15, 20 (2d Cir. 2010) (citation omitted). This rule extends to

parents: “[A] parent not admitted to the bar cannot bring an action pro se in federal court

on behalf of his or her child.” Tindall v. Pultney High School Dist., 414 F.3d 281, 284-

85 (2d Cir. 2005). Therefore, insofar as the Complaint seeks to assert claims on behalf

of a minor, it should be dismissed. Bullock v. DSS, CPS, Comm’r, 2018 WL 1115218, at

*4 (N.D.N.Y. Jan. 18, 2018), report and recommendation adopted, 2018 WL 1111059

(N.D.N.Y. Feb. 26, 2018). That dismissal, however, should be without prejudice to allow

                                             7
        Case 1:20-cv-00715-MAD-DJS Document 8 Filed 07/31/20 Page 8 of 12




the minor, when properly represented by legal counsel, to reassert these claims. I

therefore recommend that, should Plaintiff be afforded the opportunity to file a further

amended complaint, she be provided time to retain counsel or to request counsel be

appointed for M.G. 4

                                         3. Form of the Complaint

         Finally, the Court notes that the Complaint fails to satisfy the basic pleading

requirements of Rules 8 and 10 of the Federal Rules of Civil Procedure. The Complaint

fails to make clear what claims Plaintiff intends to assert and on what legal theory each

claim is based, referencing a variety of statutes without connecting them to a claim.

Further, the Complaint does not conform with pleading standards, failing to provide facts

in enumerated paragraphs.

         The Court advises Plaintiff that should she be permitted to amend her Complaint,

any amended pleading she submits must comply with Rules 8 and 10 of the Federal Rules

of Civil Procedure. Plaintiff should only submit one single complaint which contains

all of the facts and causes of actions she wishes to assert. Any such amended

complaint, which shall supersede and replace in its entirety the previous Complaint



4
  There is no legal right to counsel in civil cases. However, 28 U.S.C. § 1915 specifically provides that a court may
request an attorney to represent any person “unable to afford counsel.” 28 U.S.C. § 1915(e)(1). The Court cautions
Plaintiff that while counsel may be appointed in appropriate circumstances, see FED. R. CIV. P 17(c); 28 U.S.C. §
1915(e)(1), counsel is not appointed in many cases, particularly where, as here, there is not a fully developed record
from which an assessment of the merits of the case can be made. See Hodge v. Police Officers, 802 F.2d 58, 61-62
(2d Cir. 1986) (stating that, in determining whether to appoint counsel, the court must first determine whether the
indigent’s claims are likely to be of substance, and then consider a number of factors regarding the nature of the case
and the indigent’s abilities).
                                                          8
      Case 1:20-cv-00715-MAD-DJS Document 8 Filed 07/31/20 Page 9 of 12




filed by Plaintiff, must contain sequentially numbered paragraphs containing only

one act of misconduct per paragraph. Any amended complaint submitted by Plaintiff

must set forth all of the claims she intends to assert against any defendant and must

demonstrate that a case or controversy exists between the Plaintiff and the defendants

which Plaintiff has a legal right to pursue and over which this Court has jurisdiction. If

Plaintiff is alleging that the named defendants violated a law, she should specifically

make reference to such law.

       Finally, if Plaintiff does not obtain counsel for M.G., she should remove all claims

asserted on behalf of the minor in any amended complaint.

              II. PLAINTIFF’S MOTION TO APPOINT COUNSEL

       Plaintiff has also submitted a request for appointment of counsel. Dkt. No. 3. The

application indicates that Plaintiff has been unsuccessful in her efforts to obtain counsel

on her own from the private sector. Id.

       As an initial matter, “[a] party has no constitutionally guaranteed right to the

assistance of counsel in a civil case.” Leftridge v. Connecticut State Trooper Officer No.

1283, 640 F.3d 62, 68 (2d Cir. 2011) (citations omitted). Courts cannot utilize a bright-

line test in determining whether counsel should be appointed on behalf of an indigent

party. Hendricks v. Coughlin, 114 F.3d 390, 392-93 (2d Cir. 1997). Instead, a number

of factors must be carefully considered by the court in ruling upon such a motion. As a

threshold matter, the court should ascertain whether the indigent’s claims seem likely to

                                            9
     Case 1:20-cv-00715-MAD-DJS Document 8 Filed 07/31/20 Page 10 of 12




be of substance. A motion for appointment of counsel may be properly denied if the court

concludes that the plaintiff’s “chances of success are highly dubious.” Leftridge v.

Connecticut State Trooper Officer No. 1283, 640 F.3d at 69. If the court finds that the

claims have substance, the court should then consider:

       [T]he indigent’s ability to investigate the crucial facts, whether conflicting
       evidence implicating the need for cross-examination will be the major proof
       presented to the fact finder, the indigent’s ability to present the case, the
       complexity of the legal issues and any special reason in th[e] case why
       appointment of counsel would be more likely to lead to a just determination.

Terminate Control Corp. v. Horowitz, 28 F.3d 1335, 1341 (2d Cir. 1994) (quoting Hodge

v. Police Officers, 802 F.2d 58, 61-62 (2d Cir. 1986)). This is not to say that all, or indeed

any, of these factors are controlling in a particular case. Rather, each case must be decided

on its own facts. Velasquez v. O'Keefe, 899 F. Supp. 972, 974 (N.D.N.Y. 1995) (citing

Hodge v. Police Officers, 802 F.2d at 61).

       In the present matter, the Court has recommended dismissal of the action. As such,

the Court cannot find that Plaintiff’s claims are likely to be of substance. Plaintiff’s

Motion is therefore denied.

 III. PLAINTIFF’S REQUEST TO PARTICIPATE IN ELECTRONIC FILING

       Finally, Plaintiff has submitted a request to participate in electronic filing. Dkt.

No. 4. At this time, because the Court is recommending that Plaintiff’s Complaint be

dismissed, Plaintiff’s Motion is denied.       Should Plaintiff successfully replead her




                                             10
       Case 1:20-cv-00715-MAD-DJS Document 8 Filed 07/31/20 Page 11 of 12




Complaint, however, and the case move forward, Plaintiff may again move for access to

electronic filing.

                                            IV. CONCLUSION

         WHEREFORE, it is hereby

         RECOMMENDED, that Plaintiff’s Complaint (Dkt. No. 1) be dismissed with

leave to replead; and it is further

         RECOMMENDED, that insofar as the Complaint seeks to assert claims on behalf

of a minor, that such claims be DIMISSSED WITHOUT PREJUDICE, but shall not

be repled until the minor is properly represented by counsel; and it is

         ORDERED, that Plaintiff’s Motion to Appoint Counsel (Dkt. No. 3) is denied

without prejudice; and it is further

         ORDERED, that Plaintiff’s Motion to Participate in Electronic Filing (Dkt. No.

4) is denied without prejudice; and it is further

         ORDERED, that the Clerk of the Court serve a copy of this Report-

Recommendation and Order upon the parties to this action.

         Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen (14) 5 days within

which to file written objections to the foregoing report. Such objections shall be filed




5
  If you are proceeding pro se and are served with this Order by mail, three additional days will be added to the
fourteen-day period, meaning that you have seventeen days from the date the order was mailed to you to serve and
file objections. FED. R. CIV. P. 6(d). If the last day of that prescribed period falls on a Saturday, Sunday, or legal
holiday, then the deadline is extended until the end of the next day that is not a Saturday, Sunday, or legal holiday.
FED. R. CIV. P. 6(a)(1)(C).
                                                         11
     Case 1:20-cv-00715-MAD-DJS Document 8 Filed 07/31/20 Page 12 of 12




with the Clerk of the Court. FAILURE TO OBJECT TO THIS REPORT WITHIN

FOURTEEN (14) DAYS WILL PRECLUDE APPELLATE REVIEW. Roldan v.

Racette, 984 F.2d 85, 89 (2d Cir. 1993) (citing Small v. Sec’y of Health and Human Servs.,

892 F.2d 15 (2d Cir. 1989)); see also 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72 & 6(a).

Dated: July 31, 2020
       Albany, New York




                                           12
